DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/28/22 has been entered.

Election/Restrictions
Claim(s) 1 is/are allowable. The restriction requirement as set forth in the Office action mailed on 8/18/21 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/18/21 is withdrawn.  Claim(s) 4-5 and 8-10 is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens (sub)group of positive refractive power, “-” represents a lens (sub)group of negative refractive power, and “0” represents a lens (sub)group of zero refractive power): 
	OPTICAL SYSTEM WITH TWO LENS GROUPS OF +- REFRACTIVE POWERS HAVING FIVE LENS SUBGROUPS OF +-+-- REFRACTIVE POWERS, AND IMAGE PICKUP APPARATUS INCLUDING THE SAME.
  
(2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Caroline Do on 2/8/22. 
The application has been amended as follows:

	1. (currently amended) A[[n]] substantially non-zooming optical system comprising: 
	a front lens group and a rear lens group that are disposed in order from an object side to an image side of the optical system, the front lens group having a positive refractive power and the rear lens group having a negative refractive power,
	wherein the rear lens group consists of a lens unit Ln1 that is arranged to move towards the image side when focusing from infinity to a close distance and that has a negative refractive power, and a lens unit Ln2 that is disposed closer to the image side than the lens unit Ln1 and that has a negative refractive power,
	wherein the front lens group includes a lens unit Lpf arranged to move during focusing, and
	wherein the following conditional expression is satisfied: 
	−10.00<Dn1/fn2<−0.15 
	where Dn1 is an interval between the lens unit Ln1 and the lens unit Ln2 when focusing at infinity, and fn2 is a focal length of the lens unit Ln2.

	17. (currently amended) An image pickup apparatus comprising: 
	a[[n]] substantially non-zooming optical system; and
	an image pickup element that photoelectrically converts an optical image that is formed by the optical system,
	wherein the optical system comprises a front lens group and a rear lens group that are disposed in order from an object side to an image side of the optical system, the front 
	wherein the rear lens group consists of a lens unit Ln1 that is arranged to move towards the image side when focusing from infinity to a close distance and that has a negative refractive power, and a lens unit Ln2 that is disposed closer to the image side than the lens unit Ln1 and that has a negative refractive power,
	wherein the front lens group includes a lens unit Lpf arranged to move during focusing, and
	wherein the following conditional expression is satisfied: 
	−10.00<Dn1/fn2<−0.15 
	where Dn1 is an interval between the lens unit Ln1 and the lens unit Ln2 when focusing at infinity, and fn2 is a focal length of the lens unit Ln2.

Allowable Subject Matter
Claim(s) 1-17 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an optical system being a substantially non-zoom optical system, along with the other claimed limitations of claim 1.
Claim 17 is allowed for similar reasons as claim 1.
The other claim(s) is/are allowed for its/their claim dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234